Per Curiam.
This suit was brought in the Passaic District Court to recover the balance due of $14.80 on a written contract. The case was tried by the judge without a jury, resulting in a judgment for the defendant.
*552The case is controlled by the case of Edison Fixture Co., Inc., v. Copoulos, 3 N. J. Adv. R. (at p. 174); 127 Atl. Rep. 551. In that case, it was said we are unable to find any evidence justifying the judgment. So, in the present case.
The judgment is reversed and a venire de novo awarded.